Citation Nr: 1745011	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, schizoaffective disorder, and substance-induced mood disorder, to include as secondary to service-connected degenerative spondylosis of the lumbar spine.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to November 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a video-conference hearing before the undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran asserts that he has a psychiatric disorder, including PTSD, related to a fellow soldier committing suicide during service and an injury to his back that he suffered during night maneuvers at White Sands Missile Range when his vehicle hit a large hole.  The suicide of the fellow soldier has been verified.

The Veteran also asserts that he has a psychiatric disorder as a result of his service-connected low back disability, which has interfered with his ability to sleep, strained his marriage, and prevented him from engaging in activities that he enjoys such as fishing and basketball.  He further maintains that he began to abuse substances due to his physical pain.

The Veteran's service treatment records show that when he returned from White Sands in February 1997 he began to notice numbness and tingling in his legs while riding in the bus from Oklahoma City.  He also had low back pain and was unable to maintain an erection.  It was noted that he was quite depressed and discouraged about his situation.  He stated that he was unable to pick up his daughter, which troubled him.  He stated that he had an occasional beer.  See STR dated April 28, 1997.  It was noted that the Veteran denied any injury or trauma to his back while in White Sands; rather, he just began noticing numbness and tingling in his legs while standing for long periods.  See STRs, dated April 7 and April 11, 1997; and Medical Board Report, dated September 22, 1997.  On Medical Board examination in July 1997, the Veteran complained of trouble sleeping due to pain.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2016).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125.

Historically, the Veteran was afforded a VA PTSD examination in April 2011.  The examiner noted that the Veteran began drinking at age 12 and marijuana at age 14, and that he progressed to cocaine use prior to his military service.  The Veteran reported that he felt depressed due to pain.  The examiner stated that the Veteran did not have PTSD, but diagnosed a substance abuse and a depressive disorder.  The examiner stated that substance abuse can cause depression, and in this case it appeared that the Veteran also felt depressed concerning the death of his friend by suicide.  She further stated that, "The friends death did not cause the SA problem nor did it cause his depression but it may contribute to a minor degree . . . Substance abuse is the major contributor to the veteran's depression with PD features also contributing.  His friend's death is believed to be a minor part of his sad feelings but believing it is the major part allows him to continue using substances."

The Board finds that this opinion is inadequate as it did not address the pertinent complaints and findings contained in the Veteran's service treatment records; nor was an opinion provided as to whether the Veteran's psychiatric disorder(s) were caused or aggravated by his service-connected degenerative spondylosis of the lumbar spine.

Finally, at his hearing before the Board in December 2016, the Veteran reported that he had been hospitalized at Cherry Hospital in 2008 for a suicide attempt.  He also stated that he was treated he was first treated by VA in the "Tampa VA System."  These records should be obtained on remand, as well as the Veteran's updated VA treatment records.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2015.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Bay Pines (i.e., Tampa) VA Medical Center, dated from 1997 to 2008.  

3.  Make arrangements to obtain the Veteran's complete treatment records from Cherry Hospital concerning his suicide attempt in approximately 1998.

4.  Thereafter, schedule the Veteran for a VA examination by a psychologist or psychiatrist.  All indicated tests and studies should be performed.  The claim folder and a copy of this Remand must be provided to the examiner for review in conjunction with the examination.

(a)  The examiner must identify all current psychiatric disorder(s) found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).  As noted above, the Veteran's stressor of a fellow soldier committing suicide during service has been verified.

(b)  For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service, to include the Veteran's low back problems and associated pain, as documented in the service treatment records.  

In providing this opinion, the examiner must acknowledge and address the service treatment records showing that the Veteran had low back pain and was unable to maintain an erection and the notation that he was quite depressed and discouraged about his situation; the notation that he was unable to pick up his daughter, which troubled him; and the notation that he complained of difficulty sleeping due to pain.  See STR dated April 28, 1997; and Medical Board examination dated July 25, 1997.

(c)  For any psychiatric disorder other than PTSD, to include a substance abuse disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it was either (i) caused by, or (ii) aggravated or worsened by the Veteran's service-connected low back disorder, to include by any pain and functional limitations associated therewith.

In providing this opinion, the examiner must acknowledge and address the Veteran's assertion that he has a psychiatric disorder as a result of his service-connected low back disorder which has interfered with his ability to sleep, strained his marriage, and prevented him from engaging in activities that he enjoys such as fishing and basketball, as well as his assertion that he began to abuse substances due to his physical pain.

All opinions should be supported by a clear rationale.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

